Title: John Adams to Abigail Adams, 3 April 1777
From: Adams, John
To: Adams, Abigail


     
      Philadelphia April 3. 1777
     
     As you seem so inquisitive about Politicks, I will indulge you so far (indulge, I say, observe that Word indulge! I suppose you will say it ought to have been oblige) as to send you a little more News from abroad. As foreign Affairs are now become more interesting to Us than ever, I dare say your political Curiosity has extended itself e’er this all over Europe.
     The Agent of the King of Prussia, has often made Proposals of a commercial Nature, to our Agents in France, and expressed a Desire that some American would go to Berlin, at the Instance of his sovereign, who wishes to have a clear Idea of the Nature of our Commerce. You must know, that this Prince has been several Years, dreaming of making his Port of Embden, an Amsterdam.
     We cannot as yet, depend that the Dutch Merchants will venture to trade directly to America, at their own Risque. The States however have declared, in Answer to a fresh Remonstrance of General York, that their Ports are open to all Nations, and that their Trade, to and from their own Colonies, shall be unmolested, their subjects complying with the ordinances issued by their high Mightynesses. Their Prohibition of exporting Warlike stores extends to all British subjects.
     Without a very material and apparent success of the British Arms in America, a Loan would be very slowly negotiated for England in Amsterdam. Nothing hinders them now from selling out of the English Funds, but their not knowing what to do with their Money. For that Country may be called the Treasury of Europe, and its Stock of Specie is more or less, according to the Necessities of the different Princes in Europe.
     The Credit of France has been very low of late. The Mismanagement of the Finances in the late Kings Reign: The Character of the late Comptroller General, Mr. De Olugny, had reduced it so low, that it was impossible to borrow any Thing considerable, on perpetual Funds. By Life Rents, something might be done. Perhaps a Financier, in whose Probity the World have a Confidence, may restore their Credit. The French Stocks rise on the Appointment of Mr. Taboureau. That it is possible for France to borrow, is certain, for at the Time when Mr. Turgot was removed, he was negotiating a Loan, and was likely to succeed, for Sixty Millions of Guilders. The Credit of Spain is extreamly good: That Kingdom may have what Money it will, and on the best Terms. The Emperors Credit is also good, not as Emperor but from his hereditary Dominions. Sweeden and Denmark have good Credit. The first the best. They have Money at four Per Cent, and it is not long since the King of Sweeden borrowed Three Millions of Guilders, at that Interest, to pay off old debts at five Per Cent.—his Interest is paid punctually. Prussia has no Credit but his Treasury is full, by squeezing the last Farthing from his People, and now and then he draws a little Money from Holland, by reviving obsolete Claims. The Credit of the Empress of Russia, is very good, for she has punctually paid the Interest of Twelve Millions of Guilders, which she borrowed in her War with the Turks, and has lately paid off, one Million and an half of the Principal. These are the strongest Recommendations to a mercantile People. As to America, in the present state of Affairs, it is not probable, that a Loan is practicable, but should it appear evident, that We are likely to support our Independency, or should either France or Spain acknowledge it: in either of these Cases We might have Money. And when it shall be seen that We are punctual in our first Payments of the Interest, We should have as much as We pleased.
    